DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

- Claims 1—20 filed on 03/30/2020 are presented for examination.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1—20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1—20 of co-pending Application No. 16/835,121 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are similar.

Please See Claim-Comparison Table Below,

Instant Application
US Appl. No.: 16/835,121
1. A method for remotely communicating a software management task to certified software from a source to a software management module on an asset via a wireless communications link, the method comprising: 
encrypting the communications link between the source and the software management module to form a secure tunnel; 
verifying credentials of the source via the software management module when a software management task file is communicated; 
performing a load assurance check on a portion of the communicated software management task file to confirm integrity of the communicated file when the credentials of the source are verified; and 
immediately executing the software management task when the file integrity is verified, the executing occurring automatically and being devoid of human intervention. 
1. A method for remotely uploading certified software from a source to a data update module on an asset via a wireless communications link, the method comprising:
encrypting the communications link between the source and the data update module to form a secure tunnel;
verifying credentials of the source via the data update module when a software update file is transmitted;
performing a load assurance check on a portion of the transmitted update file to confirm integrity of the transmitted file when the credentials of the source are verified; and
immediately activating the uploading of the certified software when the file integrity is verified, the activating occurring automatically and being devoid of human intervention.


This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1—3, 6—11, and 14—20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Fausak” et al. [US9467446 B2] in view of “Wong” et al. [US 9350708 B2].

Regarding Claim 1. Fausak teaches 
A method for remotely communicating a software management task to certified software from a source to a software management module on an asset via a wireless communications link [“authorizing the client’s access of a remote application” (Abstract)], the method comprising: 
encrypting the communications link between the source and the software management module to form a secure tunnel [Fausak disclose Tunnel 170 (FIG.1); wherein “In one example, a secure shell (SSH) tunnel may include an encrypted tunnel created through a SSH protocol connection... (col.12, lines 16—57)]; 

Fausak may not expressly disclose; but, Wong, analogues art, disclose verifying credentials of the source via the software management module when a software management task file is communicated [see S13.3, S13.4 User Authentication Credentials (FIG.13 of Wong): col.25, line 57 to col.26, line 45];
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Fausak by incorporating verifying user authentication credential of Wong in order to allow secure connection between user of remote access client and securing the message communication between the parties.

Fausak in view of Wong further disclose,
performing a load assurance check on a portion of the communicated software management task file to confirm integrity of the communicated file [see “performing load-balancing based at least in part on client data” (Abstract, FAUSAK); Fausak also disclose “Generic Client Engine with Load Balancing” (col.41, line 15 to col.42, line 44)] when the credentials of the source are verified [see S13.3, S13.4 User Authentication Credentials (FIG.13 of Wong): col.25, line 57 to col.26, line 45]; and immediately executing the software management task when the file integrity is verified, the executing occurring automatically and being devoid of human intervention [Fausak disclose facilitating/translating communication/message between client and [remote] server (see FIGS.8, 10), authenticating message received (FIG.12); Fausak further disclose dynamic loading (Abstract); for example, load balancing (Abstract), load & execute HTML script (col.13, lines 27—30), finding & loading appropriate device driver (FIG.17), protocol layer components, etc.]. 

Claims 9 & 17 are A [tangible] computer-readable medium and System claims that recite similar limitations as that of the method claim. They have been rejected for the same reasons applied in rejecting claim 1 above. 
Fausak in view of Wong further disclose claims 2-3, 10-11 & 18-19. The method, medium and system, wherein the source is a ground unit [Fausak disclose client-server implementation; such that, the client or server could be implemented as ground unit (FIGS.1, 2, 6, 9)]; and wherein the verifying includes security/trusted source validation and load assurance checks [see “performing load-balancing based at least in part on client data” (Abstract, FAUSAK); Fausak also disclose “Generic Client Engine with Load Balancing” (col.41, line 15 to col.42, line 44)]. 

Fausak in view of Wong further disclose claims 6, 14 & 20. The method, medium and system, wherein the load assurance check includes at least one of a check-sum and a hash function [Wong disclose applying secure hash algorithm 1 (SHA1); col.8, lines 5—61].
The motivation to combine is the same as that of claim 1 above.

Fausak in view of Wong further disclose claims 7-8 & 15-16. The method and medium, further comprising sending a validation message from the software management module notifying the source of a final disposition of the software management task, wherein the executing includes at least one of querying currently running applications, remotely activating/deactivating applications, and providing self-reporting of updates/changes to equipment [Both Fausak & Wong disclose remote execution. Fausak disclose facilitating/translating communication/message between client and [remote] server (see FIGS.8, 10), authenticating message received (FIG.12); Fausak further disclose dynamic loading (Abstract); for example, load balancing (Abstract), load & execute HTML script (col.13, lines 27—30), finding & loading appropriate device driver (FIG.17), protocol layer components, etc.]. 
The motivation to combine is the same as that of claim 1 above.

Claims 4, 5, 12 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Fausak” et al. [US9467446 B2] in view of “Wong” et al. [US 9350708 B2], and further in view of “Marcourt” et al. [US 11023578 B2].

Fausak in view of Wong fail to further disclose; however, Marcourt, analogues art, disclose claims 4-5 & 12-13. The method and medium, wherein at least one software management module performs security checking for all aircraft critical function control modules or data processing unit; wherein each software management module forms a path to only one corresponding aircraft critical function control module or data processing unit [see Abstract, and FIGS. And 2; where Marcourt disclose electronic avionics system 10 and Implementation of at least one operation of an avionics software application … 100]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Fausak/Wong by incorporating avonic system/software of Marcourt in order to monitor/execute avionics software applications.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO—892: for example, US 2009/0222497 A1; which is directed to method/apparatus for upgrading the software of an embedded device that supports packet-based communication).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/Primary Examiner, Art Unit 2434